Citation Nr: 1037679	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which, in pertinent part, denied the current appellate claims.

In July 2008, the Board remanded this case for further 
development to include additional notification, and the request 
of specified medical records and the Veteran's VA vocational and 
rehabilitation folder.  As a preliminary matter, the Board finds 
that all development directed by this remand appears to have been 
completed.  Thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the July 2008 
remand also included the issue of entitlement to service 
connection for hypertension, to include as secondary to the 
service-connected diabetes mellitus.  However, service connection 
was established for this disability by a July 2010 rating 
decision.  In view of the foregoing, this issue has been resolved 
and is not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current sleep 
apnea was incurred in or otherwise the result of his active 
military service.

3.  The Veteran is service-connected for bilateral varicose 
veins, evaluated as 60 percent disabling; diabetes mellitus type 
II, evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; left herniorrhaphy, right herniorrhaphy, 
and residuals of kidney removal, all of which are evaluated as 
noncompensable (zero percent).

4.  The Veteran's service-connected disabilities do not, in and 
of themselves, prevent him from obtaining and/or maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, and a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in January 2004, which is clearly prior 
to the June 2004 rating decision that is the subject of this 
appeal.  He was also sent additional notification via letters 
dated in August 2008 and January 2010 followed by readjudication 
of the appeal by a July 2010 Supplemental Statement of the Case 
which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and the Court's holding in Quartuccio, supra.  
Moreover, the August 2008 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any other relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded a VA medical examination in 
April 2010 regarding his TDIU claim, which included a relevant 
opinion in a June 2010 addendum.  No inaccuracies or prejudice 
has been demonstrated with respect to this examination.  
Accordingly, the Board finds that this examination is adequate 
for resolution of this case.  Although no examination has been 
specifically accorded to the Veteran regarding his sleep apnea 
claim, for the reasons detailed below the Board finds that no 
such development is warranted in this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board notes that the Veteran has been diagnosed 
with sleep apnea.  Further, his spouse has submitted a lay 
statement attesting to the Veteran's "snoring and stopping of 
breathing" in the late 1970s, which is when he was on active 
duty.  The Board also acknowledges that this is the type of 
symptomatology subject to lay observation in accord with 
Jandreau, supra.

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's current sleep apnea was incurred in or 
otherwise the result of his active military service.  The Board 
notes that there is no indication of sleep apnea in the Veteran's 
service treatment records, to include at the time of his March 
1985 retirement examination.  Moreover, the first medical record 
evidence of sleep apnea is dated in 2003, many years after the 
Veteran's separation from service.

The Court has indicated that the normal medical findings at the 
time of separation from service, and the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).  
In addition, while the Veteran and his spouse may be able to note 
symptoms such as periodic snoring, they are not competent to link 
those symptoms to a specific diagnosis such as sleep apnea.

The Board also notes that the statements of the Veteran and his 
wife that the Veteran had symptoms of sleep apnea since the 1970s 
are also inconsistent with and contradicted by the Reports of 
Medical History he completed in March 1985 in which he 
affirmatively indicated he had not had frequent trouble sleeping.  
Additionally, the Board finds it significant that the Veteran did 
not list such impairment as part of an earlier November 1985 VA 
Form 21-526, Application for Compensation or Pension.  If he was 
experiencing continuity of such symptomatology since service as 
he now contends, it would appear only logical that such 
impairment would have been claimed at that time.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  In fact, the record reflects that the Veteran even 
denied any relevant symptoms at the time of a recent VA 
examination in August 2003.  

In view of the foregoing, the Board finds that the evidence is 
against a finding that the Veteran experienced symptoms of sleep 
apnea while on active duty.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link the current sleep 
apnea to the Veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not probative); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  Therefore, no medical opinion and/or examination is 
warranted in this case.

For the reasons stated above, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for sleep apnea.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to this claim must be denied.



II. TDIU

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for bilateral varicose veins, 
evaluated as 60 percent disabling; diabetes mellitus type II, 
evaluated as 20 percent disabling; hypertension, evaluated as 10 
percent disabling; left herniorrhaphy, right herniorrhaphy, and 
residuals of kidney removal, all of which are evaluated as 
noncompensable (zero percent).  His overall combined rating is 70 
percent.  See 38 C.F.R. § 4.25.  As such, he satisfies the 
schedular requirements for consideration of a TDIU.

Therefore, the Board must additionally address whether the 
Veteran's service-connected disabilities, in and of themselves, 
prevent him from obtaining and/or maintaining substantially 
gainful employment.  In this case, the Board finds that they do 
not.  

The Board acknowledges that the Veteran's vocational 
rehabilitation concluded in a March 2004 counseling record-
narrative report that impairment of employability is reasonably 
found to exist.  Functional limitations resulting from service-
connected disabilities were identified as need to avoid even 
moderate standing, walking, and climbing of stairs due to 
varicose veins, and fatigue problems due to poor circulation.  
Moreover, it was stated that the Veteran's reasonable feasibility 
for participation in competitive employment activities, to 
include any training, job search, and competitive employment was 
questionable.  

The Court has held, however, that the sole fact that a claimant 
is currently unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose, supra.

The June 2010 addendum to the April 2010 VA medical examination 
includes the opinion that the occupational impairment which is 
attributed to the Veteran's service-connected disabilities was 
only minimally limited due to the varicose veins surgery which 
resulted in the diameter of the right leg to be 2 inches more 
than the left, that this was permanent, and that the other 
service-connected disabilities did not cause any major problem 
for working or employment.  Further, the examiner opined that 
more than 90 percent of the Veteran's disabilities were 
nonservice-connected problems.  The examiner also noted that the 
Veteran was moving around the office and in the hall easily and 
had no problem with chronic swelling of his right leg.  Moreover, 
the examiner's assessment of the impact of the service-connected 
disabilities is consistent with that demonstrated in the other 
medical evidence on file.  

The Board further observes that the other medical evidence of 
record confirms that the Veteran experiences significant 
impairment due to his nonservice-connected disabilities, which 
include carpal tunnel syndrome, hyperlipidemia, arthritis, 
hemorrhoids, arterial insufficiency, anemia, and the sleep apnea 
for which the Board has determined service connection is not 
warranted.

In addition, the April 2010 VA examination report notes the 
Veteran was currently employed part-time as a church custodian.  
As such, it indicates he is capable of some degree of employment.

Based on the foregoing, the Board finds that the Veteran's 
service-connected disabilities do not, in and of themselves, 
prevent him from obtaining and/or maintaining substantially 
gainful employment.  Although the Board does not dispute his 
service-connected disabilities do result in some degree of 
occupational impairment, the record reflects that this impairment 
has been adequately compensation by the current schedular rating.  
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose, supra (noting 
that the disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the claim of 
entitlement to a TDIU must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a TDIU due to service-connected disabilities is 
denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


